     Case 8:19-cv-01368-WFJ-JSS Document 1 Filed 06/05/19 Page 1 of 3 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

VIOLET JONES,

         Plaintiff,
                                                    CASE NO.:
v.

FIRST STEP OF SARASOTA, INC.,

      Defendant.
________________________________/

                                    NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1331, 1367, 1441 and 1446, FIRST STEP OF SARASOTA, INC.

(hereinafter “Defendant”), by and through its undersigned attorneys, hereby gives notice that the

civil action currently pending in the Circuit Court of the Twelfth Judicial Circuit, Sarasota County,

Florida, identified as Violet Jones v. First Step of Sarasota, Inc., Case No. 2019-CA-002295 NC,

is removed to this Court without waiving any rights to which Defendant may be entitled, and states:

         Pursuant to 28 U.S.C. §1446(a), copies of all record documents, including all orders,

pleadings, and process which have to date been served upon Defendant are attached as Exhibit A.

         The Complaint in the above action was filed on April 26, 2019. Defendant received service

of the Summons and Complaint on May 22, 2019. In compliance with 28 U.S.C. §1446(b), this

Notice of Removal is timely filed within thirty (30) days of Defendant ascertaining that this case

is removable.

         Removal of this action is proper under 28 U.S.C. §1441, the presence of a federal question.

This is a civil action brought in a state court of which the district courts of the United States have

original jurisdiction because Plaintiff has alleged a violation of federal law in her Complaint.




5840305v.1
  Case 8:19-cv-01368-WFJ-JSS Document 1 Filed 06/05/19 Page 2 of 3 PageID 2



Plaintiff has pled that Defendant interfered with her rights under the Family and Medical Leave

Act in violation of 29 U.S.C. §§ 2614(a)(1)(A) and 2615(a)(2).

        Because this Court has original jurisdiction over the State Court Action under 28 U.S.C.

§ 1332, this case is properly removable pursuant to 28 U.S.C. § 1441(a).

        Pursuant to 28 U.S.C. § 1446(d), concurrent with the filing and service of this Notice of

Removal, Defendant’s Notice to Plaintiff of Removal has been served upon attorney for Plaintiff

Christopher Saba, Esq., WENZEL FENTON CABASSA, P.A., 1110 N. Florida Ave., Suite 300,

Tampa, FL 33602.

        Further, pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal, along with

Defendant’s Notice of Removed Action, has been filed with the Clerk of the Circuit Court of the

Twelfth Judicial Circuit, Sarasota County, Florida.

        WHEREFORE, Defendant requests this action currently pending in the Circuit Court for

Sarasota County, Florida be removed to the United States District Court for the Middle District of

Florida.

                                             /s/    Sean A. Douthard
                                             PHILLIP J. HARRIS, FBN: 0044107
                                             pharris@constangy.com
                                             SEAN A. DOUTHARD, FBN: 0102589
                                             sdouthard@constangy.com
                                             CONSTANGY, BROOKS, SMITH &
                                             PROPHETE, LLP
                                             100 North Tampa Street, Suite 3350
                                             Post Office Box 1840
                                             Tampa, Florida 33601-1840
                                             Telephone:     (813) 223-7166
                                             Facsimile      (813) 223-2515
                                             Service Email:      tampa@constangy.com
                                             Attorneys for Defendant




                                                2
5840305v.1
  Case 8:19-cv-01368-WFJ-JSS Document 1 Filed 06/05/19 Page 3 of 3 PageID 3



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 5th day of June, 2019, I electronically filed the

foregoing with the Clerk of Court by using the Federal CM/ECF filing system, which will send a

Notice of Electronic Filing, along with a true and correct copy of the foregoing via e-mail to the

following:

        Christopher J. Saba, Esq.
        WENZEL FENTON CABASSA, P.A.
        1110 North Florida Avenue
        Suite 300
        Tampa, FL 33602
        Telephone:     (813) 321-4086
        Facsimile:     (813) 229-8712
        csaba@wfclaw.com
        tsoriano@wfclaw.com
        Counsel for Plaintiff

                                             /s/       Sean A. Douthard
                                             Attorneys for Defendant




                                                   3
5840305v.1
